Citation Nr: 1725380	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  11-06 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an apportionment of the Veteran's VA benefits.  

(The issue of entitlement to service connection for a bilateral knee disorder is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel




INTRODUCTION

The Veteran had active duty service from July 1975 to April 1978. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

Of note, the Veteran remains incarcerated.  He had previously requested that his representative present testimony before the Board on his behalf while he remains incarcerated.  Federal regulation provides that requests for appearances by representatives alone to personally present argument may be granted if good cause is shown.  Whether good cause has been shown will be determined by the presiding member assigned to conduct the hearing.  38 C.F.R. § 20.700(b) (2016).   The undersigned previously determined that good cause has not been shown to allow for an appearance at a hearing by the Veteran's representative alone.

The Veteran's claim was remanded for additional development in June 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary before a decision on the merits of the claim can be reached.  

The Board previously remanded the Veteran's claim to obtain additional information to determine the proper claimant for the Veteran's request for apportionment.  

In correspondence dated in May 2016, the Veteran reported that he could not provide VA with his daughter A. S.'s birth certificate as he was incarcerated.  He stated that his daughter had competed two years of college and missionary training and was heading to Africa for her missionary assignment.  He noted that he originally submitted his request for apportionment when she was much younger and in need of his VA benefits.

In correspondence received in May 2017, the Veteran indicated that he remains incarcerated and he requested apportionment of his VA benefits for his sister C. S.  He included the address for his sister.  The AOJ did not further correspond with C. S. to request any necessary information to determine whether she is a proper claimant for apportionment.  On remand, the AOJ should attempt to determine whether C. S. is a proper claimant.  

Following the Veteran's responses to the AOJ's request for information, no further information was requested from the Veteran or his sister C. S. at the address provided by the Veteran.  Moreover, following the June 2014 Board remand, this claim was not readjudicated in a supplemental statement of the case (SSOC).  Under these circumstances, the Board has no alternative but to remand this matter for AOJ consideration of any additional evidence received, in the first instance, and issuance of an SSOC reflecting any further action required and consideration of that evidence.  See 38 C.F.R. §§ 19.31(a), 19.37(a).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran's sister, C. P. (whose address was provided in the May 2017 correspondence) to furnish a birth certificate for the Veteran's daughter, A. S., proof of dependency of his daughter, and documentation regarding her legal guardian(s) or custodian(s) during the Veteran's incarceration.

2.  The AOJ should notify the Veteran's sister, C. P., of the Veteran's request to apportion his VA benefits to C. P.  Give the Veteran's sister, C. P., an opportunity to furnish the information necessary to consider a claim of apportionment-in other words to assert herself as a proper claimant on behalf of the Veteran's dependent child.

3.  After the development requested above has been completed, as well as any other development that is deemed appropriate, the issue on appeal should be readjudicated, to include consideration of an apportionment for all the Veteran's dependent children.    If the apportionment question is not resolved to the satisfaction of any proper apportionment claimant such as a custodian of a dependent child, and to the Veteran's satisfaction, an SSOC should be provided to the parties involved.  If no proper claimant comes forward, the Veteran should be given notice in a SSOC that there is no proper apportionment claimant.  (Apportionment is a benefit payable based on entitlement shown by a party other than the Veteran.  The Veteran is not a proper claimant, and if no other person claims apportionment, then the Veteran should be so notified in a SSOC.)   Thereafter, if appropriate, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




